Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/31/2022.  Presently claims 1-7 are pending. Claims 8-11 have been withdrawn. Claims 12-19 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inclined portion of bending blade is not an axis along which the punch die is configured to move; the punch die moves along an axis inclined relative to the alleged joint positioning axis; and wherein the upper tool is configured to move along the longitudinal axis of the tool body to process the workpiece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the Applicant argued that “the inclined portion of Iwamoto's bending blade 3 is not a longitudinal axis of blade 3”;
In response to this argument, the tool body of the element (fig.1: (3)) is inclined).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmauder (US20140090443A1) in view of Iwamoto (JP2007253225A attached NPL, English Machine translation).
a planar workpiece processing device, (abstract, paragraph 0002 and fig.1: (1)), comprising:

a clamping shaft (figs.1 and 2: (12));
an upper main body (fig.1: (21)), wherein the clamping shaft and the upper main body have a joint positioning axis (figs.1 and 2: (14)); and
a processing tool (figs.1 and 2: (11)) arranged opposite to the clamping shaft on the upper main body, 
wherein the clamping shaft (fig.2: (12)) and the tool body (fig.2: the body of the tool (11)) are formed in one piece; and 
a lower tool (fig.1: (9)) comprising:
a lower main body (fig.1: the body of the element (9)); and
a rest surface (fig.1: the top surface of the die (9)) and an opening disposed within the rest surface (paragraph 0027 and fig.6: the die is providing with opening),
wherein the upper tool and the lower tool are moveable towards one another to process a workpiece arranged therebetween, and wherein the upper tool is configured to move along the longitudinal axis of the tool body to process the workpiece (paragraph 0029: the upper tool (11) having independent stroke drive for moving up and down and a stroke drive device is also conceivable for the punching die (9)) (paragraphs 0029, 0035 and 0064).
Schmauder does not disclose the tool body having a longitudinal axis inclined relative to the joint positioning axis.

Iwamoto teaches a planar workpiece (fig.1: (W)) processing device, comprising: 
an upper tool (fig.1: (P)) (paragraph 89) comprising: 

an upper main body (fig.1: (12)), 
wherein the clamping shaft and the upper main body have a joint positioning axis (fig.1),
a processing tool (fig.1: (3)) arranged opposite to the clamping shaft on the upper main body, and 
a tool body (fig.1: the body of the tool (3)) receiving the processing tool, the tool body having a longitudinal axis inclined relative to the joint positioning axis (fig.1: the tool body of the element (3) is inclined); and 
a lower tool (fig.1: (D)) comprising: a lower main body (fig.1: (34)), and 
a rest surface (fig.1: (the top surface of the element (D))) and an opening (fig.1: (31)) disposed within the rest surface, 
wherein the upper tool and the lower tool are moveable towards one another to process a workpiece arranged therebetween (fig.6).

Both of the prior arts Schmauder and Iwamoto of a planar workpiece processing device;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the processing tool of the device of Schmauder by a processing tool comprising a tool body having a longitudinal axis inclined relative to the joint positioning axis as taught by Iwamoto; and replacing the lower tool of tool of the device of Schmauder by a lower tool as taught by Iwamoto, since it has been held that combining prior art elements according to known methods to [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Iwamoto teaches wherein the processing tool (fig.1: (3)) is inclined relative to the positioning axis in an angular range from 00 to 900. 
 
Regarding claim 3, Iwamoto teaches wherein the processing tool is formed as a cutting tool and at least one cutting edge (fig.1: the edge of the element (4)) is provided at a free end of the tool body (paragraph 168).  

Regarding claim 4, Iwamoto teaches wherein the at least one cutting edge (fig.1: the edge of the element (4)) has a punch surface oriented at right angles to the longitudinal axis of the tool body, and 
wherein a counter cutting edge (figs.1 and 2: (33)) positioned in the opening is provided on the lower tool.  

Regarding claim 5, Iwamoto teaches wherein the counter cutting edge (figs.1 and 2: (33)) is arranged in the rest surface (figs.1 and 2: (the top surface of the element (D)) of the lower main body of the lower tool or elevated in a direction of the upper tool relative to the rest surface.  

Regarding claim 6, Iwamoto teaches wherein a cutting surface (figs.1-2: (35A)) is provided adjacently to the counter cutting edge (figs.1 and 2: (33)) and is oriented at an incline or parallel to the longitudinal axis of the tool body (paragraph 132).  

Regarding claim 7, Iwamoto teaches wherein a counter die (fig.1: (25)) is provided at a distance from the cutting surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753